Citation Nr: 1533605	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to a traumatic brain injury (TBI).

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for total left hip replacement for osteoarthritis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946 and is a recipient of the Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the disabilities on appeal. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) (limited in scope, in pertinent part, as to the issue of service connection for headaches) during a July 2014 hearing at the RO.  A hearing transcript has been associated with the electronic claims file. 

When the issue of service connection for headaches was previously before the Board in October 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action, and the issues of service connection for residuals of a back injury and total left hip replacement for osteoarthritis were certified to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Back Injury and Left Hip

On his February 2013 VA Form 9, the Veteran requested a Travel Board hearing as to the issues of service connection for residuals of a back injury and total left hip replacement for osteoarthritis. 

The Veteran's attorney noted this hearing request in a December 2013 hearing before a Decision Review Officer (regarding other issues) and requested a hearing status check in August 2014.

On remand, a Travel Board hearing should be scheduled regarding these issues.

Headaches

In response to the Board's remand, a March 2015 disability benefits questionnaire (DBQ) was completed in which the examiner found that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner listed pertinent medical evidence of record and then stated that "the above data conclusively supports medically that the Veteran's headaches are not caused by nor related to explosion in 1944."

The Board finds that the March 2015 opinion is inadequate for adjudication purposes as it is conclusory and did not explain the basis for the opinion.  

The U.S. Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Therefore, an addendum etiology opinion is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO as to the issues of service connection for residuals of a back injury and total left hip replacement for osteoarthritis.  All correspondence and any hearing transcripts regarding this hearing should be associated with the electronic claims folder.

2.  The March 2015 VA examiner should be requested to review the electronic claims file and provide an addendum in which he or she responds in the affirmative or the negative to the following question: Is there a 50 percent or better probability that the Veteran's current headaches originated during active service or are otherwise etiologically related to his active service, to include as a result of exposure to the 1944 explosion?  For purposes of the opinion, the examiner should assume that the Veteran is a credible historian. 

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

If the March 2015 examiner is unavailable, the electronic claims file should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Undertake any other development warranted. 

4.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The Board intimates no final outcome on the issues herein remanded. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

